PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/691,874
Filing Date: 21 Apr 2015
Appellant(s): Nunes et al.



__________________
Adam Chapin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
* On pages 11-40 (heading “(IV) ARGUMENT”) of the appeal brief, Appellant has provided arguments for the rejections made under this section.
* Summary of response to arguments
There's nothing of the spec that describes the dual sided data structure, for all the ordinary artisan would know, the spec could be implemented in multiple data structures. Furthermore, there's no reason to believe the tables described in the spec represent envisioned data structures as the appellant asserts. Suggesting as much would imply that all tables form all specs would be envisioned data structures, which is unreasonable. 
Re 112: Rejection is withdrawn on “transaction parameters”. - see below 3. Response to arguments under 35 USC 112
Re 101: No indication that the applicant invented the tables as argued (e.g. "dual sided data structure") nor their application in this arrangement. The invention is merely use of a computer. – see below 2. Response to arguments under 35 USC 101
Re 103: They are matching orders outside the threshold with prices of order that are inside - see below 1. Response to arguments under 35 USC 103

1. Response to arguments under 35 USC 103
A. Claims 1-19 Are Not Obvious.
	Argument 1: On pages 12-14 of the appeal brief under heading Claims 1-19: The References Do Not Determine an Imbalanced Side:
	On page 13, “In connection with element "(a)," the Office Action contends that Farrell (and Gary to certain extend) teaches "determining ... which of the first side and the second side of the dual-sided data structure is an imbalanced side". See FOA at Pages 25-26 (citing columns 6 and 13 of Farrell as being relevant to the (a) element But other than the bare citation, Applicant notes that the FOA does not provide any explanation for how these specifically claimed features are taught by Farrell other than quoting portions of Farrell that it (presumably) thinks are relevant.”
On page 13, “It is not clear what the FOA considers in this example to relate to the specific claim feature of determining an imbalanced side. The only discussion in this example that is apparently relevant is that Farrell states "an imbalance condition occurs during execution of a single conditional order." Column 13 lines 9-10. However, the claim does not call for an "imbalance condition," but rather calls for determining which side of the dual sided data structure is the "imbalanced side." There is no teaching in Farrell or this example of determining which side of the order book is imbalanced.”
	In response and as stated in the final office action, Farrell discloses matching orders with prices within the predetermined price threshold against orders with prices beyond the predetermined price threshold. Orders with prices beyond the threshold may be aggregated so that their trade price is at or near the predetermined price threshold. Although orders may be executed at the predetermined price threshold, orders may be matched in an order prioritized by price, order arrival, or other parameters. Incoming orders with prices beyond the threshold may be aggregated at the predetermined price threshold. At the end of the time interval and/or upon reaching the 
For example, for orders on the bid side of a market, the price threshold may be stepped up, and for orders on the offer side of a market, the price threshold may be stepped down. If the price threshold is adjusted, the execution price of the matched orders may be at the adjusted price threshold, instead of at the predetermined price threshold. The matching of orders may continue until no aggregated orders remain. - See Farrell, column 6 lines 1-29
The under broadest reasonable interpretation, this citation does teach or suggest the determination of the imbalanced side to the calculation of an adjusted value as is set forth in the claims. For example, for orders on the bid side of a market, the price threshold may be stepped up, and for orders on the offer side of a market, the price threshold may be stepped down. If the price threshold is adjusted, the execution price of the matched orders may be at the adjusted price threshold, instead of at the predetermined price threshold. The matching of orders may continue until no aggregated orders remain. – See Farrell, column 6 lines 1-46 and column 13 lines 9-40.  As such, Applicant’s arguments are not persuasive. 

Argument 2: On pages 14-16 of the appeal brief under heading Claims 1-19: The References Do Not Use an Imbalanced Side to Calculate an Adjusted Value in the Claimed Manner:
	On page 15, “Here, element "(b)" uses the determined imbalanced side discussed above in order to calculate an adjusted value that is "a function" of a first transaction parameter of those electronic data transaction request messages that are in the "other side" from the imbalanced side None of the relied upon references, or their combination, teach calculating an adjusted value in this specifically claimed manner.”
In response and as stated in the final office action, Farrell discloses calculating an indicative opening price as an "adjusted value" if the indicative opening price is above/below the predetermined threshold as “outside of the variability range”. The indicative opening price is a changing price that may be based on an indicative trade, a better bid, or a better offer. Similarly, a predetermined price threshold may comprise a dynamic price range that changes with each iteration. That is, the indicative opening price is not waiting until an opening price is within a price range and then matching using an adjusted value to activate a matching process in response to a matching value being outside of a variability range as Applicant asserts.  Rather, the indicative opening price as an "adjusted value" is a changing price that may be based on an indicative trade, a better bid, or a better offer and a variability range may comprise a dynamic price range that changes with each iteration.  – See Farrell, column 6, lines 30-46 and column 10, lines 6-34.  As such, Applicant’s arguments are not persuasive.

Argument 3: On pages 16-18 of the appeal brief under heading Claims 1-19: The References Do Not Teach Operating in the Specifically Claimed Manner While the Matching Process Is Restricted:
On page 17, “For element [l], the FOA relies on a discussion of an example from Farrell that relates to processing that occurs when an execution price of a conditional order is determined to fall outside of a price range. See FOA at Page 24 (citing column 7, Lines 62- 65). If such an event happens, then the product is placed into a "reserved state." It is this reserved that the FOA appears to map to the claimed "a period in which the matching process is restricted." However, for 
On page 17, “For element [2], rather than rely upon the same example in column 7-8 of Farrell, the FOA turns back to the above discussed examples from column 6. However, the processing that is performed in that example, and that is being cited and relied upon by the FOA, does not occur "while the matching process is restricted" as is required by the claims (or in the reserved state as discussed in columns 7-8 of Farrell).”
On page 18, “Turning to element [3] of claim l, the FOA contends that Farrell's discussion of the spike control processor relates to these features. FOA at Page 24 (relying on Farrell's statement that "The spike control processor 206 may match orders with prices within the predetermined price threshold against orders with prices beyond the predetermined price threshold.") However, this teaching from Farrell cannot relate to the claimed subject matter as it does not occur "while the matching process is restricted" as claimed.”
In response and as stated in the final office action, as cited in Farrell, “if the price of the trade caused by the execution of conditional orders falls outside of the price range, the evaluation logic 306 places the product into a reserved state. Upon reservation of the product, delay logic 308 determines a maximum time the market may remain in a reserved state. Pricing logic 310 derives an opening price at which a product would trade upon the opening of the market or an equilibrium price that falls substantially within the overlap of the pending bid and offer prices. The pricing logic 310 calculates opening prices upon demand, in delayed time, or in real-time as orders are received. The delay logic 308 delays the matching of orders submitted to the automated trading engine 110 and 112. The delay will reserve a product until an opening price lies within a price range, a period of time lapses, or an automated or a manual intervention occurs. Price ranges, 
Farrell discloses deriving an opening price at which a product would trade upon the opening of the market, calculating opening prices upon demand, in delayed time, or in real-time, and reserving a product until an opening price lies within a price range or a period of time lapses.  That is Farrell teaches calculating a matching value during such a reserved state.  Therefore, Farrell teaches elements [1], [2], and [3] as stated above. – See also Farrell column 6 lines 1-29.  As such, Applicant’s arguments are not persuasive.

Argument 4: On pages 18-21 of the appeal brief under heading Claims 1-19: The References Does Not Teach Activating A Matching Process That Uses An Adjusted Value That Is Adjusted From An Initial Matching Value In Response To Detection Of Volatility
On page 19, “The approach in Gary is also different from that set forth in the claims because Gary expressly uses the delay (i.e., "a range of delay time periods" - see table XII in Column 25) of the fast market process to dampen price fluctuations (e.g., decrease volatility) before allowing orders to match. In contrast to using a delay period as described in Gary, the claims require that the "the matching process is activated without delay" (claim 1) or "without delaying activation of the matching process until volatility has stabilized or decreased" (claims 7 /13).”
On Page 20, “In contrast, to the teachings in Farrell (and the conventional approach that is discussed in Applicant's own specification), the instant claims require calculating an "adjusted value" in response to a determination that the calculated first matching value is outside of the variability range" and then activating the matching process and using the calculated adjusted value in the matching process without delay.”
In response and as stated in the final office action, as cited in Gary, “The order process 25 checks whether a fast market condition exists and, if so, passes orders to the fast market process 37. The fast market process 37 provides a mechanism to dampen volatility. If it is determined that the trading volume exceeds a certain amount or market volatility would lead to inequitable trades, the exchange 1 can be placed in fast market mode with respect to one or more instruments by storing a fast market parameter in the system memory 26….. The fast market process 37 further determines an optimal price for executions based upon orders and quotes that accumulate during the delay, which will serve to dampen price fluctuations and execute trades at equitable prices.” – See Gary column 9, lines 7-28.  
Examiner notes that ‘during the delay’ means that it selects one of a corresponding plurality of period of time associated with the plurality of fast market levels.  That is, the trade resumption process seamlessly and automatically determines a price for trades of the accumulated orders and quotations during the predetermined period of time as during the delay.  And, it is determining a price for trades during the interval and executing trades at equitable prices instead of waiting for volatility to stabilize or decrease.  Therefore, this reads on “…..without waiting for volatility to stabilize or decrease” as recited and also ‘during the delay’ is different from “delaying the trading or release of a security until volatility has stabilized or decreased” as described in the specification.
Furthermore, as cited in Farrell, “if the price of the trade caused by the execution of conditional orders falls outside of the price range, the evaluation logic 306 places the product into a reserved state. Upon reservation of the product, delay logic 308 determines a maximum time the market may remain in a reserved state. Pricing logic 310 derives an opening price at which a product would trade upon the opening of the market or an equilibrium price that falls substantially within the overlap of the pending bid and offer prices. The pricing logic 310 calculates opening Farrell teaches the matching process without delay as calculating opening prices in real-time.  As such, Applicant’s arguments are not persuasive.

Argument 5: On pages 21-23 of the appeal brief under heading Claims 1-19: The FOA Has Failed to Establish a Prima Facie Case of Obviousness
On page 21, “a requirement for obviousness is showing that "a person of ordinary skill in the art would have been motivated to combine the prior art in the way claimed by the [application]." Pers. Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed. Cir. 2017) (emphasis added). In this case, the Final Office Action does not provide any explanation or reasoning for why a person of ordinary skill in the art would have arrived at the claimed subject matter from the teachings in the applied references.”
In response and as stated in the final office action, it was previous Applicant’s argument based on Non-final action dated 12/19/2020 and Examiner noted that the previous argument was persuasive and then wrote the Final Office Action with the reasoned explanation for why a person of ordinary skill in the art would have combined the teaching from the references to arrive at the claimed invention.  As such, Applicant’s arguments are not persuasive because it was the previous argument and it was corrected with the reasoned explanation for why a person of ordinary skill in the art would have combined the teaching from the references to arrive at the claimed invention.

2. Response to arguments under 35 USC 101
* On pages 23-36 of the appeal brief under heading B. Claims 1-19 Are Patent Eligible.
Argument 1: On pages 26-31 of the appeal brief under heading Claims l-19 Are Not "Directed To" A Judicial Exception Because They Provide for a Technical Improvement in Electronic Trading Platform Computer Systems
	On Page 28, “the claims are not so generic as implied in the FOA's analysis under prong 1. For example, claim 1 does not merely require generically calculating an adjusted value. Instead, claim 1 requires calculating the adjusted value in a specific detailed way that makes use of the determined imbalanced side. Similarly, the claims do not generically require activating the matching process, but instead require: 1) activating with the determined adjusted value; and 2) without delay. Applicant notes the missing consideration of this aspects to the claims because the FOA fails to consider them at any other portion of its subject matter eligibility analysis (e.g., under Prong 2, or Step 2 of the Alice test).”
In response and as stated in the final office action, the steps of the claimed process are directed to and recite steps to determine volatility in market prices of quotations for a security, i.e. detecting volatility, for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including hedging or mitigating risk).  For instance, in the process of claim 1, the limitations of storing… electronic data transaction request messages, calculating… a first matching value, generating… a reference value and a variability range, detecting… volatility by determining, determining… an imbalanced side, calculating… an adjusted value, activating… the matching process, and executing… the matching process recite this judicial exception. 
These limitations, under broadest reasonable interpretation, recite the fundamental economic practice of trading of securities because the limitations all recite the operations that 
An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010. - See MPEP 2106.04(a)(2)(II)(A)
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the Bilski). - See MPEP 2106.04(a)(2)(II)(A)

Argument 2: On pages 31-33 of the appeal brief under heading Claims 1-19 Integrate the Judicial Exception into a Practical Application
On page 31, “Analysis under Prong 2 includes identifying the additional elements recited in the claim beyond the recited judicial exceptions and then evaluating those additional elements individually and in combination (i.e., with each other and the recited elements found to be ajudicia1 exception) to determine whether they integrate the recited judicial exception into a practical application. See MPEP § 2106.05(a)-(c), (e)-(h)). Here, even assuming the claims "recite" a judicial exception under Prong 1, the remaining elements (at least elements (a)-(c) recited above) that are recited in the claim integrate that alleged judicial exception into a practical application because they provide for a technical improvement over prior electronic trading platform computer systems and how they handle volatility.”
	In response and as stated in the final office action, Applicant asserts that the claims integrate the alleged judicially excepted subject matter (e.g., "detecting volatility in matching electronic data transaction request messages") into a practical application as these elements provide for a specific improvement in how periods of high volatility may be handled by an electronic exchange computer system. Although these computer-related limitations are not wholly generic in nature and real specific to electronic exchange trading, they are described at a high level in the Specification without any meaningful detail about their structure or configuration.  For example, the claim limitation of “a dual-sided data structure” is not described how the dual-sided 
When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving…electronic data transaction request messages, storing… electronic data transaction request messages, calculating… a first matching value, calculating… an adjusted value, activating… matching process, and executing… matching process do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., medium, a computer system, instructions, data transaction processing system, data communication network, computer program product, a transceiver, remote computer systems, electronic memory, dual-sided data structure, and hardware processor, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Argument 3: On pages 33-36 of the appeal brief under heading Claims 1-19 require “Significantly More.”

In response and as stated in the final office action, the limitations recited by claims 1, 7, and 13 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving…electronic data transaction request messages, storing… electronic data transaction request messages, calculating… a first matching value, calculating… an adjusted value, activating… matching process, and executing… matching process are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of determining volatility in prices of quotations for a security, i.e. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0014]: an electronic market, client system, server system, electronic communication network, processor, memory, storage device, client workstation, personal computer, instructions” 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “hardware processor” and “remote computer”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence the claims do not recite significantly more than an abstract idea.

3. Response to arguments under 35 USC 112
* On pages 36-40 of the appeal brief under heading C. Claims 1-19 Are Supported by the Original Specification.
Argument 1: On pages 37 of the appeal brief under heading Claims 1-19: Dual-Sided Data Structure is supported by the Originally Filed Specification.
In response and as stated in the final office action, Examiner is not clear that how a dual sided data structure is arranged into the claimed two opposing sides as is shown tables 1-4 of the originally filed specification.  The general meaning of “a data structure” is a data organization, management, and storage format that enables efficient access and modification. More precisely, a data structure is a collection of data value, the relationship among them, and the functions or operations that can be applied to the data.  Furthermore, “a dual-sided data structure” is not described as to the how “the dual-sided data structure” is designed to arrange data with any language besides tables 1-4 of the originally filed specification. For example, in tables 1 thorough 4, those merely contain a book of buy and sell orders or a list of orders.  
The claimed limitation of “a dual-sided data structure” is no supported from Specification. Therefore, Examiner maintains 35 USC 112 (a) and (b) rejections.

Argument 2: On pages 37 of the appeal brief under heading Claims 1-19: “Transaction Parameters” is supported by the Originally Filed Specification.
In response, Applicant’s argument is persuasive and the rejections of 35 USC 112(a) and (b) on the clamed limitation “transaction parameters” are withdrawn.









Respectfully submitted,
/YONGSIK PARK/Examiner, Art Unit 3695
April 26, 2021                                                                                                                                                                                                        

Conferees:

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695      
April 26, 2021
                                                                                                                                                                                                  /Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.